Citation Nr: 9907579	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.

The Board notes that there is testimony and medical evidence 
of record which addresses the issue of whether the veteran's 
seizures are related to service.  This issue has not been 
previously addressed and is referred to the RO for further 
development.


FINDINGS OF FACT

1. The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects 
that the veteran engaged in combat with the enemy.

2. The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record and 
the veteran has not provided sufficient details regarding 
the alleged stressors to permit meaningful research.

3. The veteran sustained a head injury in service and has had 
continuing migraine headaches since that time which have 
been medically attributed to the in-service head injury.




CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).

2. The veteran's migraine headaches were incurred in or 
aggravated during military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§  3.303, 3.304  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for service connection for PTSD and 
for migraine headaches.  In the interest of clarity, the 
Board will separately discuss the two issues presented on 
appeal.

Entitlement to service connection for PTSD

Relevant law and regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1997).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1997); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Factual background

The service medical records are associated with the claims 
folder.  The veteran noted the presence of depression or 
excessive worry and nervous trouble on his report of medical 
history dated in January 1972.  The examiner indicated that 
this was related to his current situation which involved 
Article 635-212 proceedings (discharge for unsuitability).

The veteran's service personnel records are also associated 
with the claims folder.  These records reflect that he served 
in Vietnam from April 1971 to April 1972.  His military 
occupational specialty (MOS) was a communications center 
specialist.  He acted as a military policeman (MP) from April 
15, 1971 through June 27, 1971.  The veteran was not awarded 
any combat medals and there is no evidence that he was 
engaged in combat.

A letter submitted by the veteran in June 1994 indicates that 
the veteran experienced stresses while on guard duty in April 
1971 which included exposure to shots and incoming mortar 
rounds and witnessing Viet Cong prisoners of war being shot 
by U.S. troops.  He also reported that he experienced 
stressors in January 1972 which included exposure to sniper 
fire and hand grenade attacks.  The veteran reported that 
during this time, he was assigned to a bunker in front of the 
American Embassy as a special security unit guard.

A March 1994 clinic report reflects that the veteran alleged 
stressors in Vietnam which included having friends injured 
and killed.

A VA intake evaluation dated in May 1994 reflects that the 
veteran related stressors experienced in Vietnam as follows:  
soldiers shooting prisoners of war, unloading wounded 
soldiers, having been subject to intense mortar fire, having 
feelings of helplessness, having an intense fear of death, 
and being witness to civilians being run over by a truck.  
The diagnosis was PTSD.

The veteran was admitted to a VA hospital in September 1994 
and released in December 1994 for treatment of, inter alia, 
PTSD.

A January 1995 VAMC outpatient treatment record also reflects 
a diagnosis of PTSD.  A February 1995 treatment record 
reflects that the veteran was discharged from a VA PTSD 
program in December.  That report listed stressors including 
exposure to enemy fire when riding in a military convoy.

In February 1995, the veteran submitted an additional letter 
wherein he reported stressors including a bullet striking his 
windshield in April 1971, involvement in an armed standoff 
with a Vietnamese policeman who pulled a gun on another guard 
in Saigon and exposure to sniper fire while in Saigon.  He 
reported that he guarded the perimeter at Tan Son Nhut and 
that he guarded an area after a car bombing in Saigon which 
resulted in U.S. casualties.

In a March 1995 treatment record, the veteran reported that 
he was ambushed and sniped at when he was in a military 
convoy.  He also reported that he patrolled an air strip for 
six months which was often attacked with mortars.

A June 1995 hearing was held at the RO in Phoenix, Arizona.  
At the hearing, the veteran testified that although his MOS 
was communications center specialist, he functioned primarily 
as an MP and guarded various communication centers during his 
entire tour of duty.  He also stated that he performed escort 
duties as a security guard for convoys.  He reported that on 
his first trip with a convoy, his vehicle was hit and he and 
the driver were required to make "a run for it."  He said 
that he witnessed people that he knew being wounded and 
helped unload the wounded from helicopters.  The veteran 
indicated that he was awarded Social Security benefits for 
PTSD.  He provided the surnames of two friends whom he 
alleged were killed in Vietnam.

The Environmental Support Group (ESG) was requested to 
provide verification of the veteran's alleged stressors.  In 
November 1995, the ESG reported that it was unable to 
document attacks at Saigon or Can Tho during the veteran's 
tour of duty. Military records did indicate that Tan Son Nhut 
was attacked during the veteran's tour.  However, more 
specific information regarding incidents during that time, 
including the most specific date, type and location of the 
incident, unit designation to the company level and other 
units involved, was required to make verification possible.  
ESG did indicate that the veteran's duty as an MP included 
performance of guard duty, special security guard and escort 
duties.

In a letter dated in May 1997, the RO advised the veteran 
that additional detailed information was required to verify 
his alleged stressors.  In September 1997, the veteran 
advised that he had no additional information or evidence to 
support his claim.

Records dated through January 1997 reflect that the veteran 
continues to be treated for PTSD.

Analysis

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded." A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). Such a claim need not be conclusive, but it 
must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. 5107(a).   This is based on the 
current diagnosis of PTSD and the veteran's statements as to 
alleged stressors.  The Board wishes to make it clear that 
the veteran's statements are presumed to be true for the 
limited purpose of establishing whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

Further, the Board believes that all relevant evidence which 
is available has been obtained with regard to this claim; 
consequently, there is no further VA duty to assist the 
veteran.  As will be discussed in greater detail below, VA 
has been unable to verify the veteran's reported stressors 
because of lack of specific information pertaining thereto 
from the veteran.

Determinations regarding service connection are to be based 
on a review of all the evidence of record.  38 C.F.R. 
3.303(a); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
The Board has the duty to assess the credibility and weight 
of the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997) and cases cited therein.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim; if so, the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  
See also38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD; 
and the Board finds that there is evidence on file which is 
supportive of the first two elements.  Specifically, a there 
are number of VA medical reports including a December 1994 VA 
discharge summary which reflect that the veteran was 
unequivocally diagnosed as having PTSD.  See Cohen, 10 Vet. 
App. at 138.  As such, the first element has been met.  
Further, the December 1994 discharge summary establishes a 
causal nexus between the veteran's PTSD and his Vietnam 
service. The VA examiner stated "The patient presents with a 
full complement of PTSD . . . . Stressors included witnessing 
the deaths of others in various combat actions."  As such, 
the second element has been met.  The only remaining question 
is whether the third and final element has been met; namely, 
whether there is credible evidence showing that the veteran's 
claimed in-service stressors, which caused his PTSD, actually 
occurred.

The veteran contends that he had combat service in Vietnam.  
However, the service records do not show that he was engaged 
in combat.  The veteran's MOS reflects that he served as a 
communications center specialist and as an MP for three 
months from April 1971 through June 1971.  He did not receive 
any combat citation, and there is no official record or other 
corroborative evidence showing that he was exposed to combat 
as he alleges.  Based on the official records, including the 
veteran's MOS, and the lack of any supportive evidence of 
combat experience, the Board specifically finds that the 
veteran did not engage in combat and that any statutory 
presumptions pertaining thereto are not applicable in this 
case.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The veteran has alleged various stressors experienced by him 
in Vietnam, including exposure to mortar and sniper fire, 
having unloaded wounded soldiers and having had buddies 
killed or wounded.  However, as stated above, the veteran's 
testimony cannot, by itself, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. 
App. at 166 (1996).  At the June 1995 hearing, the veteran 
provided the last names only of several friends he alleges 
were killed in action.  However, ESG has indicated that more 
information is required to permit an effective search for 
corroboration.  The service personnel records reflect that 
the veteran served as an MP for three months from April to 
June 1971.  However, his testimony concerning his service as 
a perimeter guard and special embassy guard suffers from 
vagueness and lack of specific detail.  ESG indicated that 
Tan Son Nhut was attacked during the veteran's tour of duty; 
however, the veteran did not provide any detail with regard 
to stressors specifically linked to Tan Son Nhut.  In 
response to a May 1997 letter from the RO requesting specific 
information regarding his alleged stressors the veteran 
indicated that he had no further information or evidence to 
provide in support of his claim.  None of the statements 
submitted by the veteran have been described with sufficient 
specificity so as allow verification by the appropriate 
authority.  Thus, the veteran's failure to provide the 
requested information necessary to verify his claimed 
stressors has resulted in the absence of one of the essential 
elements of his claim for service connection for PTSD.  

The Board emphasizes that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street, meaning that he cannot sit passively by 
when requested to submit evidence or report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It was incumbent 
on the veteran to provide the RO with the answers to the 
"who, what, when, and where" of his alleged stressors.  He 
has failed to do so. 

It appears from the medical evidence of record that the 
diagnosis of PTSD which the veteran relies upon for the 
establishment of his claim is based on his reports of 
unverified stressors.  In the absence of corroborated 
stressors, the opinions of all examiners of record and 
specifically the December 1994 discharge summary cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9 Vet. App. at 395-6.  As it has been determined 
that the veteran did not engage in combat during service and 
there is no independent evidence to corroborate the veteran's 
statements as to the occurrence of the claimed stressors, his 
claim of entitlement to PTSD is denied.

Entitlement to service connection for headaches

Factual background

As stated above, the service medical records are associated 
with the claims file.  The records reflect that the veteran 
was seen for dull pain behind both eyes in August 1970.  He 
was seen in December 1970 for mild headache associated with 
sinusitis.  He was also seen in December 1970 for treatment 
after a car accident while at Fort Huachuca, Arizona.  He 
received lacerations to his forehead in the crash, which were 
sutured.  X-rays of the veteran's skull were taken which 
showed no bony injury or disease.  All facial bones observed 
were noted to be intact.  The veteran reported the presence 
of frequent or severe headaches in a January 1972 report of 
medical examination.  The examiner commented that the 
veteran's headaches were secondary to eye strain.

The veteran's service personnel records are also associated 
with the claims file.  The records reflect that the veteran 
was sent to Vietnam in April 1971 and returned in April 1972.

The veteran's original application for benefits filed in 
April 1994 states that his migraine headaches began in March 
1971.

In November 1992, the veteran was admitted to neurology 
services for evaluation of episodic right-sided unilateral 
headaches which the veteran reported had been present for 
twenty years, but were recently increasing in severity.  It 
was unclear to the examiner whether the veteran's headaches 
were vascular or functional in nature, or the result of a 
septal deviation and/or sinusitis.

In September 1993, the veteran was seen for headaches which 
were questionably related to eye strain.  A computed 
tomography (CT) scan of the head was negative.

In March 1994, the veteran was seen for chronic headaches of 
unknown etiology.

A VA neurological examination was conducted in May 1994.  The 
veteran reported that in February 1970, he was in a motor 
vehicle accident which caused him to be thrown against the 
windshield, striking his forehead and suffering a large 
laceration and possible skull fracture.  The veteran 
indicated that he was unconscious for three to four hours and 
recovered uneventfully.  He said that he began to experience 
headaches two weeks after the accident.  He said that these 
headaches used to come about once a month and have increased 
in frequency over the years.  He also indicated that the 
headaches are now associated with seizure-type symptoms.  The 
assessment was post-traumatic migraine and post traumatic 
epilepsy, most likely.  The examiner specifically indicated 
that the magnitude of the impact of the motor vehicle 
accident was sufficient to have caused concussion and 
seizures.  He indicated that the veteran's migraines are of 
sufficient frequency that prophylactic medication is 
warranted.

A VA discharge summary dated in December 1994 states "[H]e 
has had headaches since a jeep accident at Ft. Huachuca . . . 
. Our medical staff running tests feel there is some validity 
to the headaches being sc [service connected] and have 
documented in record to that effect."

A June 1995 statement submitted by the veteran's mother 
reflects that she was aware that the veteran was a passenger 
in a car which was in an accident in October or November 
1970.  She indicated that the veteran was unconscious after 
the accident for several hours.  She related that the 
accident occurred several weeks before the veteran was 
scheduled to leave for Vietnam.  She reported that after his 
return from Vietnam, she took him to her family doctor for 
treatment of his headaches.  

A lay statement from Representative Robert B. of the Arizona 
House of Representatives dated in June 1995 is of record.  
The Representative stated that that reports of private 
physician, Anthony D. indicate that the veteran's head 
injuries were the result of an automobile accident in October 
1970.  Mr. B. further indicated that he knew the veteran all 
his life and remembered the headaches he had after the 
accident.

The veteran testified at the June 1995 hearing at the RO that 
he was involved in a motor vehicle accident in October or 
November 1970 and he was seen in 1970 for headaches 
immediately prior to leaving for Vietnam.  He said that after 
the accident he experienced headaches three or four times 
each week.  The veteran testified that his headaches have 
increased in frequency and he now has headaches four or five 
time each week.  The veteran stated that Dr. Lawrence and Dr. 
DiTomaso have both diagnosed him with migraines and that Dr. 
DiTomaso has related these migraines to the accident in 
service.  The veteran indicated that he would attempt to 
obtain evidence from these physicians as to whether his 
migraine headaches are the result of an inservice injury.  He 
also testified that reports from Dr. K., a private physician 
he saw soon after discharge from service for treatment of 
headaches were no longer available.

In May 1997, the RO requested the veteran to provide any 
medical evidence of incurrence or aggravation of migraine 
headaches in service not previously of record.  The veteran 
responded in September 1997 that he had no further 
information or evidence in support of his claim.

Medical records dated through May 1997 reflect ongoing 
complaints of and treatment for migraine headaches.

Analysis

Initially, the Board has determined that the veteran's claim 
is well grounded.  The Board further finds that the evidence 
has been developed to the extent possible and that VA has 
fulfilled its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107.

Once a claim is determined to be well grounded, the Board has 
the duty to assess the credibility and weight of the 
evidence.  See Madden v. Gober, 125 F.3d 1377 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim; if so, the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
As will be discussed in detail below, the Board finds that 
the evidence supports a finding of service connection for 
migraine headaches.

The service medical records clearly show that the veteran 
sustained an injury to his head in a motor vehicle accident 
in December 1970, thus establishing an injury in service.  
Moreover, the veteran reported that he had headaches in 
January 1972, during service.  In addition, the medical 
evidence of record amply demonstrates current headaches.  The 
question which must be answered, therefore, is whether any 
connection exists between the head injury and headaches in 
service and the veteran's currently reported headaches.

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Symptoms, and not necessarily treatment, are the essence of 
any evidence of such continuity.  Id. at 496.  

The veteran testified at the June 1995 hearing that he began 
to have headaches after the accident and that those headaches 
have increased in frequency over the years.  This history is 
reflected in several medical reports of record, including a 
November 1992 and May 1994 VA neurology report and is also 
corroborated by lay statements from the veteran's mother and 
Robert B, a family friend.  The Board finds the veteran's 
testimony to be credible.  The post service medical and lay 
evidence coupled with the veteran's testimony is sufficient 
to establish continuity of the veteran's migraines.  

Furthermore, and perhaps most significantly, the May 1994 VA 
neurological examination report and the December 1994 
treatment report clearly relate the veteran's current 
migraines to the accident in service.  The December 1994 
report specifically states that the veteran has had headaches 
since the in-service accident and that "there is some 
validity to his headaches being [service connected]."  

The Board is, of course, aware that the evidence of record is 
in conflict with respect to the etiology of the headaches.  
In addition, the veteran was been somewhat inconsistent 
concerning the date of onset of the headaches.  However, he 
has consistently stated that it was before he went to 
Vietnam.  This is borne out by the evidence, which indicates 
that the veteran was injured in a car accident in December 
1970 and left for Vietnam a few months thereafter.  In 
addition, the veteran's statements to health care providers 
that he sustained a head injury in a motor vehicle accident 
at Ft. Huachuca, Arizona are corroborated by the service 
medical records.

In sum, the Board finds that the evidence is in support of 
service connection for migraine headaches.  See Gilbert and 
Alemany, supra.  Accordingly, service connection for migraine 
headaches is granted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for migraine headaches is 
granted.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 
- 14 -





